IN THE SUPREl\/[E COURT OF TI-IE STATE OF DELAWARE

EUGENE MOSS, §
§ No. 5 5, 2016
Defendant-Below, §
Appellant, § Court Below_Superior Court
§ of the State of Delaware
V. §
§ C.A. No. N11L-03-097
DEUTSCHE BANK NATIONAL §
TRUST COMPANY, §
§
Plaintiff-Below, §
Appellee. §

Submitted: September 28, 2016
Decided: September 30, 2016

Before HOLLAND, VAUGHN, and SEITZ, Justices.
0 R D E R

This 30th day of September 2016, having considered this matter on the briefs
filed by the parties and alter oral argument, the Court has concluded that the final
judgment of the Superior Court should be affirmed for the reasons stated in its
January 26, 2016 opinion.

NOW, THEREFORE, IT IS ORDERED that the final judgment of the
Superior Court is AFFIRMED.

BY THE COURT:

/l~%r…

. \J
Justlce